FILED
                              NOT FOR PUBLICATION                           SEP 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



XUE JUN ZHOU,                                     No. 11-72502

               Petitioner,                        Agency No. A075-123-741

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Xue Jun Zhou, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s denial of his application for cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims, Vilchez v. Holder, 682 F.3d 1195, 1198 (9th Cir. 2012), and

we deny the petition for review.

      The BIA did not err in declining to separately evaluate the hardship Zhou’s

United States citizen son would experience if the son returned to China with Zhou,

where there was insufficient evidence that Zhou’s son would accompany him. See

Perez v. INS, 96 F.3d 390, 393 (9th Cir. 1996) (requiring evidence to support an

otherwise speculative hardship scenario); cf. Salcido-Salcido v. INS, 138 F.3d

1292, 1293 (9th Cir. 1998) (per curiam). Zhou’s argument that the BIA failed to

consider financial hardship is not supported by the record. It follows that Zhou’s

due process claim fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and substantial prejudice for a petitioner to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                      11-72502